DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on January 27, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,105,671 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 22-41 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 22, the closest prior arts, Couturier et al. (US 2012/0292003 A1) reference discloses a method of fabricating a microreactor (Paragraph [0068]), the method including forming a network of hollow microchannel conduits (Paragraph [0070]) and a matrix material (Paragraph [0069]) surrounding the hollow microchannel conduits from a corrosion-resistant material (Paragraph [0142]). However Couturier et al. fails to disclose, surrounding the network of microchannel conduits with a matrix material having a thermal conductivity larger than a thermal conductivity of the corrosion-resistant material, the network of hollow microchannel conduits formed by an additive manufacturing technique. Lehman et al. (US Patent No. 7,673,389 B2) teaches a method of surrounding a network of microchannel conduits (Col. 7, Lines 25-31, 430 of Figure 4B) by casting (Col. 8, Lines 4-44) with a matrix material of Aluminum (Col. 8, Lines 32-44; 400 of Figure 4B) having a thermal conductivity larger than a thermal conductivity of the corrosion-resistant material (tubes of Lehman et al. are formed of niobium, hafnium, tantalum, zirconium, titanium, or tungsten or from copper tubing coated therewith) (Col. 7, Lines 25-50). There is no motivation/suggestion to modify/combine the above teachings to come up (Paragraph [0015] and Figure 5A). Thus, Couturier's reaction/blending channels are necessarily formed of the same material as the "matrix" surrounding the channels. Since Couturier's reaction/blending channels and "matrix" must be of the same material, they necessarily have the same thermal conductivity. Also, the additive manufacturing techniques appear to be incompatible with the disclosures of both Couturier and Lehman. Couturier relies on the stacking of channel-defining plates to form his reaction/blending channels and explicitly mentions that his "production method involves the use of a diffusion welding step, preferentially by hot isostatic pressing (Paragraph [0015]).Couturier therefore does not and could not use additive manufacturing techniques to produce his structure. In addition, Lehman's technique necessarily involves casting of a second metal around premade tubes, and the very focus of his invention involves management of the casting process to minimize a resulting alloy layer. Lehman therefore also does not and could not use additive manufacturing techniques.
Claims 23-38 directly or indirectly depend on Claim 22.
Regarding Claim 39, the closest prior art, Couturier et al. (US 2012/0292003 A1) reference discloses a method of fabricating a microreactor (Paragraph [0068]), the method including forming a network of hollow microchannel conduits (Paragraph [0070]) and a matrix material (Paragraph [0069]) surrounding the hollow microchannel conduits from a corrosion-resistant material (Paragraph [0142]). However, Couturier et al. does not disclose at least one opening in the microchannel network is sealed , surrounding the network of hollow microchannel conduits with a matrix material having thermal conductivity larger than a thermal conductivity of the corrosion-resistant material and thereafter unsealing the at least one sealed opening. Lehman et al. (US Patent No. 7,673,389 B2) teaches a (Col. 7, Lines 25-31, 430 of Figure 4B) by casting (Col. 8, Lines 4-44) with a matrix material of Aluminum (Col. 8, Lines 32-44; 400 of Figure 4B) having a thermal conductivity larger than a thermal conductivity of the corrosion-resistant material (tubes of Lehman et al. are formed of niobium, hafnium, tantalum, zirconium, titanium, or tungsten or from copper tubing coated therewith) (Col. 7, Lines 25-50). There is no motivation/suggestion to modify/combine the above teachings to come up with the claimed method step of forming the network of hollow microchannel conduits by an additive manufacturing technique and that the different thermal conductivities of matrix material and corrosion-resistant material since Couturier's reaction channels are formed from recesses disposed within plates of a particular material that are stacked and welded together (Paragraph [0015] and Figure 5A). Thus, Couturier's reaction/blending channels are necessarily formed of the same material as the "matrix" surrounding the channels. Since Couturier's reaction/blending channels and "matrix" must be of the same material, they necessarily have the same thermal conductivity. Also, there is no motivation/suggestion to seal at least one opening and thereafter to unseal the at least one sealed opening.
Claims 40-41 directly depend on Claim 39.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY-TRAM NGUYEN whose telephone number is (571)270-3167.  The examiner can normally be reached on M-W, 7:00am - 3pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUY TRAM NGUYEN/Examiner, Art Unit 1774